Citation Nr: 0633246	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right elbow fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision in which the 
RO increased the rating for service-connected residuals of a 
right elbow fracture, effective May 3, 1997.  The veteran 
filed a notice of disagreement (NOD) in August 1997, and the 
RO issued a statement of the case (SOC) during the same 
month.  The veteran also filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in August 1997.  
In April 1999, the veteran testified during a hearing before 
a Veterans Law Judge at the RO (travel board hearing); a 
transcript of that hearing is of record.  

In June 1999, the Board remanded the veteran's claim to the 
RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
veteran's claim (as reflected in June 2000, October 2000, 
November 2000, and April 2002 supplemental SOCs (SSOC)), and 
transferred the claims file back to the Board. 

In an October 2002 decision, the Board denied a disability 
rating in excess of 10 percent for residuals of a right elbow 
fracture (to include a determination that a separate rating 
for arthritis was not warranted).

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003 and July 2003 Orders, the Court granted a June 
2003 Joint Motion filed by representatives for both parties, 
vacating the Board's October 2002 decision, and remanding the 
matter on appeal to the Board for further proceedings 
consistent with the Joint Motion.

In November 2003, the Board remanded the matter on appeal to 
the RO for additional development.  In November 2004, the RO 
issued a supplemental SOC.  In a March 2005 decision, the 
Board again denied a disability rating in excess of 10 
percent for residuals of a right elbow fracture.

The veteran appealed the March 2005 Board decision to the 
Court  In an August 2006 Order, the Court granted an August 
2006 Joint Motion filed by representative's for both parties, 
vacating the Board's decision, and remanding the matter on 
appeal to the Board for further proceedings consistent with 
the Joint Motion.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In a September 2006 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted his April 1999 
hearing was no longer employed by the Board, and advised him 
of the opportunity to provide testimony before a current 
Veterans Law Judge with the Board.  In his October 2006 
response, the veteran requested a hearing before a Veterans 
Law Judge at the RO (travel board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter, for scheduling of the requested 
hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
travel board hearing pursuant to his 
October 2006 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


